Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 15, 1996, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant worked as a substitute teacher for the employer school district. After refusing several offers of temporary employment because they involved teaching subjects other than social studies, in which he held a teaching certificate, claimant was found to be disqualified from receiving unemployment insurance benefits and was assessed a recoverable overpayment. Substantial evidence supports this ruling. While the proffered teaching assignments were outside the area of claimant’s certi*654fication, he was not precluded from undertaking the assignments (see, 8 NYCRR 80.36 [c] [1]) and, indeed, had previously accepted such assignments. Moreover, he was reasonably fitted by training and experience to fulfill the duties involved, e.g., keeping order among the students while they worked on written assignments. The finding of the Unemployment Insurance Appeal Board is, accordingly, affirmed (see, Matter of Durivage [Sweeney], 220 AD2d 916, 917; Matter of Szatko [US Material Handeling Corp.—[Hartnett], 171 AD2d 911). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., White, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.